Exhibit 99.8 CNBCIndia Q&A Session INFOSYS TECHNOLOGIES LIMITEDCNBC INDIA QUESTION AND ANSWER SESSION Q3 FY 10 RESULTS January 12, 2010 CORPORATE PARTICIPANTS Kris Gopalakrishnan Infosys Technologies – CEO and MD S. D. Shibulal Infosys Technologies – COO V. Balakrishnan Infosys Technologies – CFO Subhash Dhar Infosys Technologies – Head – Communications, Media and Entertainment and Member – Executive Council Amitabh Chaudhary Infosys Technologies –CEO – Infosys BPO SwaminathanD. Infosys technologies –CEO Designate – Infosys BPO Chandra Shekar Kakal Infosys Technologies – Head - Enterprise Solutions and Member – Executive Council Mohandas Pai Member of the Board and Director-Human
